                      Case 1:19-cv-06012-VSB Document 23
                                                      21 Filed 04/29/20
                                                               04/26/20 Page 1 of 4




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                        AMATULLAH K. BOOTH
Corporation Counsel                                100 CHURCH STREET                                           Senior Counsel
                                                   NEW YORK, NY 10007                                    Tel.: (212) 356-3534
                                                                                                         Fax: (212) 356-3509
                                                                                                        abooth@law.nyc.gov



                                                                         April 26, 2020
        VIA ECF
        Honorable Vernon S. Broderick
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re:   Sara DeVincenzi as administrator for the Estate of Benjamin DeVincenzi
                                v. City of New York, et al.
                                19 CV 6012 (VSB)
        Your Honor:
                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department representing the City in this matter. Defendants write to respectfully
        request that the Court stay the present civil proceeding in its entirety for ninety (90) days, in light
        of the recent developments surrounding the COVID-19 pandemic. Defendant was unable to
        obtain Plaintiff’s position, as Defendant has not received a response to its email and phone call
        correspondence. 1

                By way of background, Plaintiff commenced the instant lawsuit against the City of New
        York, alleging, inter alia, that on or about July 8, 2016, Benjamin DeVincenzi was falsely
        arrested by members of the NYPD. (See Complaint dated June 27, 2019, ECF Docket Entry No.
        1).

                On December 9, 2019, the Parties filed a proposed case management plan. See Civil
        Docket Entry No. 15. Thereafter, on January 30, 2020 an initial conference was held in this
        matter. See Civil Docket Entry, Dated January 30, 2020. During the January 30, 2020 initial
        conference, the Court referred the case to Magistrate Judge Kevin Nathaniel Fox for a settlement


        1
          Defendant attempted to obtain the position of Plaintiff’s Counsels concerning Defendant’s application, by
        contacting Arthur Z. Schwartz and Richard Soto by phone, and sending an email to both attorneys, to which
        Defendant received no response.



                                                            1
         Case 1:19-cv-06012-VSB Document 23
                                         21 Filed 04/29/20
                                                  04/26/20 Page 2 of 4



conference and approved the Parties’ December 9, 2019 proposed case management plan, which
set the close of discovery in this matter to April 28, 2020. See Civil Docket Entry No. 15, 20.

        To date, the Parties have diligently engaged in discovery. The Parties have engaged in the
exchange of discovery demands and initial disclosures. However, certain medical records of Mr.
DeVincenzi related to the Incident in the Complaint, have not yet been received by Defendant
and depositions have not yet been taken. Furthermore, a settlement conference has not yet been
held in this matter. Indeed, it is imperative that Defendant review the full medical record
pertaining to the Incident, prior to proceeding with this action. Accordingly, the defendant
respectfully submits the instant application for the aforementioned reasons.

        As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also, on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order that further limited access to courthouses.

        On March 20, 2020, Governor Andrew Cuomo issued an executive order mandating that
all non-essential businesses in New York State close, and that New York residents stay inside
their homes unless participating in an essential activity. Also, on March 20, 2020 and again on
March 30, 2020, the Southern District issued a memorandum to the Bar that set forth additional
emergency protocols, including limitations on courtroom use and operations for both criminal
and civil matters. To comply with Governor Cuomo’s latest executive order, and in light of
pronouncements from other governmental and judicial officials, expert recommendations, and
the further spread of COVID-19, the New York City Law Department is requiring that its
employees work from home.

         Of course, working from home creates a number of challenges that directly impact
litigation. For example, although most communication may be exchanged through the use of
ECF or email, some correspondence, particularly correspondence pertaining to discovery, still
requires the use of regular mail. Defendants are not physically present to receive mail sent to the
office, and therefore are unable to reliably receive correspondence responsive to their requests,
including records from medical facilities, in connection with completing discovery. Moreover,
working from home also complicates sending and receiving correspondence and documents from
law enforcement agencies and medical facilities.

       Working from home also creates complications in regard to coordinating and taking
depositions. The logistical challenges of arranging for remote depositions are always significant
and are further exacerbated by the added difficulty of having multiple parties join remotely from
multiple locations, as well as the added difficulty of managing parties’ different technological
                                                2
          Case 1:19-cv-06012-VSB Document 23
                                          21 Filed 04/29/20
                                                   04/26/20 Page 3 of 4



capabilities. Preparing witnesses for depositions remotely is also logistically challenging,
particularly when it comes to the review of documents, many of which may not be saved in
formats that are easily shared via electronic means. Moreover, conducting a deposition remotely
simply fails to be an adequate substitute for an in-person deposition; courts in this Circuit have
repeatedly recognized that “an in-person deposition is also preferable in terms of ensuring the
accuracy of the depositions and interpretations” of testimony, Memory Film Prods. v. Makara,
No. 05 Civ. 3735, 2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9, 2007), and is not a
solution when “testimony is being preserved for trial,” as “it is important to have counsel present
so that the examination most closely approximates that which would occur in the courtroom.” In
re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist. LEXIS 27209, at *30
(S.D.N.Y. Mar. 4, 2009) (collecting cases); see also Gagasoules v. MBF Leasing LLC, 08 Civ.
2409 (ADS) (ARL), 2009 U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22, 2009) (finding remote
deposition unfeasible given “legitimate concern about viewing the plaintiffs’ demeanor”); see
also Petaway v. Osden, 17 Civ. 0004 (VAB), 2018 U.S. Dist. LEXIS 36484, at *9 (D. Conn.
Mar. 5, 2018) (remote deposition insufficient where plaintiff’s credibility played essential role in
the case”).

        As another example, working from home creates accessibility problems with regard to
documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents cannot be so accessed, because of variables such as format or size. This
inaccessibility prevents defendants from having all the information necessary to, inter alia, fully
assess cases, respond to plaintiff’s demands, and otherwise conduct regular business.

         Finally, the agencies defendants must regularly communicate and coordinate with, e.g.,
the New York City Police Department (“NYPD”), are facing these same communication and
access challenges as they pursue compliance with Governor Cuomo’s executive order and seek
to protect the health and safety of the individuals in their organizations. These challenges have
already made the fulfillment of document and information requests delayed or impracticable.
Such delays and problems are expected to continue until individuals are allowed to return to their
offices.

        For the reasons set forth above, this Office respectfully requests that the Court grant a
stay of the instant litigation for ninety (90) days in light of the developing situation surrounding
COVID-19. This will give this Office the time and opportunity needed to adjust to these new
circumstances.

       Thank you for your consideration.
                                                              Respectfully submitted,

                                                                     /s/
                                                              ___________________________
                                                              AMATULLAH K. BOOTH
                                                              Senior Counsel
                                                              Special Federal Litigation Division
To:    Arthur Z. Schwartz (via ECF)
       Advocates for Justice, Chartered Attorneys
       Attorney for Plaintiff
                                                  3
  Case 1:19-cv-06012-VSB Document 23
                                  21 Filed 04/29/20
                                           04/26/20 Page 4 of 4



225 Broadway, Suite 1902
New York, New York 10007

Richard Soto (via ECF)
Advocates for Justice, Chartered Attorneys
Attorney for Plaintiff
225 Broadway, Suite 1902
New York, New York 10007
                                      Defendants' request to stay the case is Denied. The discovery deadlines
                                      in the case management plan (Doc. 22) are adjourned by 90 days, with
                                      discovery closing on July 27, 2020. The parties are directed to appear
                                      for a post-discovery telephone conference on Friday August 14, 2020 at
                                      10:30 a.m. The dial in information for that conference is 888-363-4749,
                                      Access Code 2682448.




                                                                                            4/29/2020




                                       4
